Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 05/17/2021 has been entered.
 Claims 32, 34 and 36, 37, 39-51 are still pending. 

Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive.
Applicant argues on page 7 that Ikai does not disclose a controller configured to sense the speed of the electric motor and further adjust the adjusted torque limit in response to the sensed speed hitting the speed limit. Instead, in Ikai, if it is determined that the motor 3 has come to a complete stop, the process simply ends (see Fig. 4 and column 12 lines 19 to 24), there is no further adjustment.

Examiner respectfully disagrees because the speed limit is the limit as long as the motor is not stopped as detected by the velocity detection unit 17. Fig. 4 clearly shows the torque is further adjusted at step S108 when the motor is not stopped.

Applicant further argues on pages 7 and 8 with respect to claim 40 that Tooyama does not disclose the torque value T* being adjusted based on any comparison of the current and further mentions that in Figure 3 of Tooyama, the torque reference T* and the current are simply provided as separate inputs in the calculation of current Application No. 16/229,488; Group Art Unit 2837 #1862431 7 of 8 Attorney Docket No. 085007-000014value idq*, and no adjustment of the torque reference T* takes place at all within the current reference generator 51.

Examiner respectfully disagrees as Fig. 3 clearly discloses Torque reference T* is further adjusted to produce the adjusted torque current iq* within item 51, which is clearly mentioned in para 0060. Therefore, examiner has concluded none of the arguments is persuasive.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 32 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22 of copending Application No. 16/305,166. Although the conflicting claims are not identical, they are not patentably distinct from each other. See the comparison below for detail analysis:
Claim of instant application
Claims: US Application 16/305,166
Claim 32. 
An apparatus for controlling a torque demand sent to an electric motor, the apparatus comprising: a first input configured to receive at least one electrical limit corresponding to an electrical parameter of a DC link electrical supply; a second input configured to receive at least one mechanical limit corresponding to a mechanical parameter of the electric motor; and a controller configured to sense the DC link electrical supply for the at least one electrical parameter and adjust the mechanical limit based on a comparison with the electrical limit for that sensed electrical parameter; wherein the controller is configured to receive a torque demand and adjust the torque demand based on a comparison with the adjusted mechanical wherein the DC link electrical supply comprises a DC link voltage, and wherein the first input is configured to receive a DC link voltage limit, wherein the at least one mechanical limit comprises a torque limit, and wherein the controller is configured to sense the DC link voltage and adjust the torque limit based on a comparison of the DC link voltage with the DC link voltage limit to provide an adjusted torque limit; and wherein the at least one mechanical parameter comprises a speed of the electric motor and the at least one mechanical limit comprises a speed limit and wherein the controller is configured to sense the speed of the electric motor and further adjust the adjusted torque limit  in response to the sensed speed hitting the speed limit.

Claim 22.
An apparatus for controlling the torque demand sent to an electric motor, the apparatus comprising: a first input configured to receive at least one electrical limit corresponding to an electrical parameter of a DC link electrical supply; a second input configured to receive at least one mechanical limit corresponding to a mechanical parameter of the electric motor; and PRELIMINARY AMENDMENT Application No. 16/305,166; Group Art Unit 2837 #17917894 of 7Attorney Docket No. 085007-000012a controller configured to sense the DC link electrical supply for the at least one electrical parameter and adjust the mechanical limit based on a comparison with the electrical limit for that sensed electrical parameter; and wherein the controller is configured to receive a torque demand and adjust the torque 



Claim 32 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of copending Application No. 16/229,488 (Hellinga et al.) in view of Ikai et al. US Patent no. 9,893,674 B2

Regarding claim 32, Hellinga discloses claim 32 except “wherein the DC link electrical supply comprises a DC link voltage, and wherein the first input is configured to receive a DC link voltage limit, wherein the at least one mechanical limit comprises a torque limit, and wherein the controller is configured to sense the DC link voltage and adjust the torque limit based on a comparison of the DC link voltage with the DC link voltage limit to provide an adjusted torque limit; and wherein the at least one mechanical parameter comprises a speed of the electric motor and the at least one mechanical limit comprises a speed limit and wherein the controller is configured to sense the speed of the electric motor and further adjust the adjusted torque limit in response to the sensed speed hitting the speed limit.”

Regarding claim 32, Ikai discloses wherein the DC link electrical energy supply comprises a DC link voltage (Item 12 detects a DC link voltage), and wherein first input is configured to receive a DC link voltage limit (See column 6, lines 52-55), wherein the at least one mechanical limit comprises a torque limit (See column 7, lines 4-8), and wherein the controller is configured to sense the DC link voltage and adjust the 




    PNG
    media_image1.png
    578
    929
    media_image1.png
    Greyscale

and wherein the at least one mechanical parameter comprises a speed (angular velocity) of the electric motor and the at least one mechanical limit comprises a speed limit (Speed corresponds to not a complete stop) and wherein the controller is configured to sense the speed (angular velocity) of the electric motor and further adjust the adjusted torque limit in response to the sensed speed hitting the speed limit. (See column 12, lines 19-24. It should be noted that when a motor has not come to a complete stop (The speed limit is the limit as long as the motor has not come to the 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the DC link voltage along with the controller and a speed to adjust the torque limit as taught by Ikai in Hellinga’s claimed invention to provide a motor control device which can shorten a stopping distance of a motor, while avoiding generation of a low voltage alarm after a power failure of a power source. (See Ikai’s column 2, lines 65-66, column 3, lines 1-2).
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32, 36, 39, 44-47, 50 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikai et al. US Patent no. 9,893,674 B2.



Regarding claim 32, Ikai discloses 
An apparatus (See Fig. 1, item 1) for controlling a torque demand (“Torque command “) sent to an electric motor (Item 3) (See column 5, lines 1-17), the apparatus comprising:
a first input (See annotate Fig. 1 below)  configured to receive at least one electrical limit (Threshold value) corresponding to an electrical parameter of a DC link electrical supply; (See column 6, lines 52-55) 
a second input (See annotate Fig. 1 below)  configured to receive at least one mechanical limit (Torque limit value) corresponding to a mechanical parameter of the electric motor (See column 7, lines 4-8); 
a controller (See annotate Fig. 1 below) configured to sense the DC link electrical supply for the at least one electrical parameter and adjust the mechanical limit based on a comparison with the electrical limit for that sensed electrical parameter (See column 6, lines 8-12, 52-22, column 7, lines 4-8, 49-67, column 8, lines 1-22); and wherein the controller is configured to receive a torque demand (Torque command) and adjust the torque demand based on a comparison with the adjusted mechanical limit. (See column 11, lines 38-67),
wherein the DC link electrical energy supply comprises a DC link voltage (Item 12 detects a DC link voltage), and wherein first input is configured to receive a DC link voltage limit (See column 6, lines 52-55), wherein the at least one mechanical limit 




    PNG
    media_image1.png
    578
    929
    media_image1.png
    Greyscale

and wherein the at least one mechanical parameter comprises a speed (angular velocity) of the electric motor and the at least one mechanical limit comprises a speed limit (speed corresponds to not a complete stop) and wherein the controller is configured to sense the speed (angular velocity) of the electric motor and further adjust the adjusted torque limit in response to the sensed speed hitting the speed limit. (See 

Regarding claim 36, Ikai discloses 
A method for controlling an electric motor (See Fig. 1, item 3) (See column 5, lines 1-17) comprising:
setting a voltage limit (Threshold value), a speed limit (Speed corresponds to not a complete stop. See column 12, lines 19-24), a torque limit (Torque limit value) (See column 6, lines 52-55, see column 7, lines 4-8);
sensing a DC link voltage, comparing the sensed DC link voltage with the voltage limit and adjusting the torque limit based on the comparison with the voltage limit to provide an adjusted torque limit (See column 6, lines 8-12, 52-22, column 7, lines 4-8, 49-67, column 8, lines 1-22, column 11, lines 19-67); 
 sensing a speed (angular velocity) of the electric motor, comparing the speed with the speed limit and further adjusting the adjusted torque limit based on the comparison with the speed limit (The speed limit is the limit as long as the motor has not come to the complete stop). (See column 12, lines 19-24. It should be noted that when a motor has not come to a complete stop, a process returns to step S102 and torque prediction value is further adjusted in step S105)


Regarding claim 39, Ikai discloses wherein adjusting the adjusted torque limit based on the comparison with the voltage limit comprises adjusting the torque limit in response to the sensed DC link voltage hitting the voltage limit. (See Ikai’s column 6, lines 8-12, 52-22, column 7, lines 4-8, 49-67, column 8, lines 1-22, column 11, lines 19-67. It should be noted that step S103 happens when the DC link voltage exceeds threshold value)

Regarding claim 44, Ikai discloses: sensing a torque demand (Torque Prediction value); comparing the torque demand with the adjusted torque limit; adjusting the torque demand based on the comparison with the adjusted torque limit; and outputting the adjusted torque demand as a torque request (Step 108 limits torque demand) (See Ikai’s column 6, lines 8-12, 52-22, column 7, lines 4-8, 49-67, column 8, lines 1-22, column 11, lines 19-67).  

Regarding claim 45, Ikai discloses setting a torque rate of change limit (Ikai’s Fig. 4, steps S013 and S104), sensing the torque rate of change and adjusting the adjusted torque demand based on a comparison with the torque rate of change limit. (See Ikai’s column 6, lines 8-12, 52-22, column 7, lines 4-8, 49-67, column 8, lines 1-22. It should be noted that if step S112 is not true, the loop goes to the top. As a result, the torque command is further adjusted based on steps S013 and S104, column 12, lines 25-46)  

Regarding claim 46, Ikai discloses setting a speed-torque relationship, sensing the current speed and torque and further adjusting the adjusted torque demand based on the comparison with the speed-torque relationship. (See Ikai’s column 10, lines 7-58. Equation 8 describes the speed-torque relationship)  

Regarding claim 47, Ikai discloses wherein adjusting the adjusted torque demand based on the comparison with the speed-torque relationships comprises adjusting the adjusted torque demand so that it is less than a torque that is based on the sensed speed and the speed-torque relationship. (See Ikai’s column 10, lines 7-58. Equation 8 describes the speed-torque relationship. Also see column 11, lines 62-67)  

Regarding claim 50, Ikai discloses, wherein the method steps are performed by a processor (a semiconductor integrated circuit) executing program instructions stored in a tangible, non-transitory storage media. (See Ikai’s column 12, lines 47-64)

Regarding claim 51, Ikai discloses, wherein the method steps are included in a computer program comprising program instructions operable to program a processor (a semiconductor integrated circuit). (See Ikai’s column 12, lines 47-64)

Claim 34, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ikai et al. US Patent no. 9,893,674 B2 in a view of Tooyama et al. PG. Pub. no. 2013/0300334 A1.
Regarding claim 34, Ikai fails to disclose “wherein the first input is configured to receive a DC link current limit, and wherein the controller is configured to sense a DC link current and further adjust the torque limit based on a comparison of the DC link current with the DC link current limit.”

Regarding claim 34, Tooyama discloses wherein the first input (Item 51 has an input to receive current as shown in Fig. 2) is configured to receive a DC link current limit (|iin*|), and wherein the controller is configured to sense a DC link current (input current, |iin|) and further adjust the torque limit (T*) based on a comparison of the DC link current with the DC link current limit. (See para 0056 and 0057. The torque limit is adjusted to produce the adjusted torque current iq*)

It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to use a torque limit based on sensing:PRELIMINARY AMENDMENT #15959683 of 6Attorney Docket No. 85007-14a DC link current taught by Tooyama in Ikai’s teachings to reduce the power-supply harmonic. (See Tooyama’s para 0030)

Regarding claim 37, Ikai is silent about
“: setting a current limit;
sensing a DC link current, comparing the DC link current with the current limit and further adjusting the torque limit based on the comparison of the DC link current with the current limit.”

Regarding claim 37, Tooyama discloses : setting a current limit (|iin*|),;
sensing a DC link current (input current, |iin|), comparing the DC link current with the current limit and further adjusting the torque limit (T*) based on the comparison of the DC link current with the current limit. (See para 0056-0060. Here the comparison is done by a summer in Fig. 3. The torque limit is adjusted to produce the adjusted torque current iq*)

It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to use a torque limit based on sensing:PRELIMINARY AMENDMENT #15959683 of 6Attorney Docket No. 85007-14a DC link current taught by Tooyama in Ikai’s teachings to reduce the power-supply harmonic. (See Tooyama’s para 0030)

Regarding claim 40, A method of controlling an electric motor comprising: setting a torque limit based on sensing:  PRELIMINARY AMENDMENT #15959683 of 6Attorney Docket No. 85007-14(a) a DC link voltage; and (c) a speed, and adjusting the torque limit: (a) based on a comparison of the DC link voltage with a voltage limit, and (c) in response to the sensed speed hitting the speed limit. (See claims 36 rejection for detail)

A combination fails to teach “setting a torque limit based on sensing:PRELIMINARY AMENDMENT #15959683 of 6Attorney Docket No. 85007-14(b) a DC link current” and adjusting the torque limit based on:  (b) based on a comparison of the DC link current with the current limit”

Regarding claim 40, Tooyama discloses setting a torque limit based on sensing:PRELIMINARY AMENDMENT #15959683 of 6Attorney Docket No. 85007-14(b) based on a comparison a DC link current (input current, |iin|) and adjusting the torque limit (T*) based on:  (b) based on a comparison of the DC link current with the current limit (|iin*|). (See para 0056-0060. The torque limit is adjusted to produce the adjusted torque current iq*)

It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to use a torque limit based on sensing:PRELIMINARY AMENDMENT #15959683 of 6Attorney Docket No. 85007-14a DC link current taught by Tooyama in Ikai’s teachings to reduce the power-supply harmonic. (See Tooyama’s para 0030)

Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Ikai et al. US Patent no. 9,893,674 B2 in a view of Wu et al. US Pub. no. 2012/0217908 A1.

Regarding claim 41, Ikai is silent about “receiving a temperature signal from a temperature sensor, and adjusting the torque limit based on the received temperature signal.”

Regarding claim 41, Wu discloses receiving a temperature signal from a temperature sensor (See Fig. 1, item 104), and adjusting the torque limit (q-axis current) based on the received temperature signal. (See para 0025, 0030 and 0031)



Regarding claim 42, a combination of Ikai and Wu discloses setting a temperature limit (change in temperature), and wherein adjusting the torque limit based on the received temperature signal comprises adjusting the torque limit (q-axis current) if the temperature limit is met. (See Wu’s para 0030 and 0031)  

Regarding claim 43, Ikai and Wu discloses wherein adjusting the torque limit based on the received temperature signal comprises reducing the torque limit as a function of increasing temperature. (See Wu’s para 0030 and 0031. Wu discloses adjusting the q-axis current based on the temperature. One ordinary skill in the art would reduce the current or the torque limit if the temperature increases in order to protect the motor from further overheating)

Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Ikai et al. US Patent no. 9,893,674 B2 in a view of Iesaki US Patent No. 8,598,816 B2.

Regarding claim 48, Ikai is silent about “setting an acceleration limit and adjusting the speed limit based on the acceleration limit.”

Regarding claim 48, Iesaki discloses setting an acceleration limit and adjusting the speed limit (wr) based on the acceleration limit. (See column 8, lines 25-67, column 9, lines 1-33)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the acceleration limit to adjust the speed limit as taught by Iesaki in Ikai teachings so that it is possible to adjust the motor speed to the target speed while suppressing the instability of the acceleration control. (See Iesaki’s column 3, lines 18-21)
  
Regarding claim 49, Ikai is silent about “setting an acceleration rate of change limit and adjusting the speed limit over time so that the rate of change of acceleration meets the acceleration rate of change limit.”

Regarding claim 49, Ikai discloses setting an acceleration rate of change limit and adjusting the speed limit (wr) over time so that the rate of change of acceleration meets the acceleration rate of change limit (Am). (See column 8, lines 25-67, column 9, lines 1-33)


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the acceleration rate of change limit and 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BICKEY DHAKAL/Primary Examiner, Art Unit 2846